Title: From Benjamin Franklin to Jacques Barbeu-Dubourg, 2 October 1770: extract
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


London, October 2, 1770.
I see with pleasure that we think pretty much alike on the subjects of English America. We of the colonies have never insisted that we ought to be exempt from contributing to the common expences necessary to support the prosperity of the empire. We only assert, that having parliaments of our own, and not having representatives in that of Great Britain, our parliaments are the only judges of what we can and what we ought to contribute in this case; and that the English parliament has no right to take our money without our consent. In fact, the British empire is not a single state; it comprehends many; and though the parliament of Great Britain has arrogated to itself the power of taxing the colonies, it has no more right to do so, than it has to tax Hanover. We have the same king, but not the same legislatures.
The dispute between the two countries has already lost England many millions sterling, which it has lost in its commerce, and America has in this respect been a proportionable gainer. This commerce consisted principally of superfluities; objects of luxury and fashion, which we can well do without; and the resolution we have formed of importing no more till our grievances are redressed, has enabled many of our infant manufactures to take root: and it will not be easy to make our people abandon them in future, even should a connection more cordial than ever succeed the present troubles. I have indeed, no doubt that the parliament of England will finally abandon its present pretensions, and leave us to the peaceable enjoyment of our rights and privileges.
